Case: 17-11057      Document: 00514707417         Page: 1    Date Filed: 11/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 17-11057                     November 1, 2018
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

SHABBAR RAFIQ,

                                                 Defendant

MUHAMMED RAFIQ, individually, doing business as ZR Builders, L.L.C.;
doing business as Tana Corporation,

                                                 Claimant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-243-3


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11057     Document: 00514707417      Page: 2   Date Filed: 11/01/2018


                                  No. 17-11057

      Muhammed Rafiq (Muhammed) appeals the dismissal of three third-
party forfeiture claims and the denial of his Federal Rule of Civil Procedure
60(b) motion challenging the dismissal of the forfeiture claims. Muhammed
also argues that the district court erred by failing to rule on his request for the
appointment of counsel, and he moves this court for leave to proceed in forma
pauperis (IFP) on appeal.
      To proceed IFP, Muhammed must show that his appeal presents a
nonfrivolous issue. See 28 U.S.C. § 1915(a)(1); Carson v. Polley, 689 F.2d 562,
586 (5th Cir. 1982). The motion “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). This court’s inquiry into the litigant’s good faith “is limited to
whether the appeal involves ‘legal points arguable on their merits (and
therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(citation omitted).
      The Government is incorrect that Muhammed’s notice of appeal was
untimely, see FED. R. APP. P. 4(a)(1)(B), but correct that because he indicated
in the notice of appeal that he was appealing only the order denying his
Rule 60(b) motion, that the order is the only order before this court on appeal,
and that we lack jurisdiction to review any additional orders. See Pope v. MCI
Telecomms. Corp., 937 F.2d 258, 266 (5th Cir. 1991); see also C.A. May Marine
Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981).
      In the Rule 60(b) motion, Muhammed argued solely that the district
court should consider his untimely objections to the magistrate judge’s report
because the report was mailed to the wrong address, thus delaying his receipt
of the report and constituting excusable neglect. As the district court found,
the report was mailed to the address provided by Muhammed, and he relied on
a third-party to mail the objections, which Muhammed does not dispute were



                                        2
    Case: 17-11057    Document: 00514707417     Page: 3   Date Filed: 11/01/2018


                                 No. 17-11057

untimely. “Gross carelessness, ignorance of the rules, or ignorance of the law
are insufficient bases for 60(b)(1) relief.” Edward H. Bohlin Co. v. Banning
Co., 6 F.3d 350, 357 (5th Cir. 1993). In addition, he cannot establish any
prejudice in connection with the district court’s failure to consider his
objections. See McGill v. Goff, 17 F.3d 729, 731-32 (5th Cir. 1994), overruled
on unrelated grounds, Kansas Reins. Co. v. Congressional Mortgage Corp. of
Texas, 20 F.3d 1362, 1373-74 (5th Cir. 1994). Accordingly, Muhammed has not
established that the district court erred by denying his Rule 60(b) motion. See
Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1203 (5th Cir. 1993).
      Likewise, Muhammed has not shown exceptional circumstances
warranting the appointment of counsel; accordingly, he cannot show that the
district court erred by failing to appoint counsel. See Ulmer v. Chancellor, 691
F.2d 209, 212-13 (5th Cir. 1982).      Because the appeal does not raise a
nonfrivolous issue, Muhammed’s motion to proceed IFP is denied, and his
appeal is dismissed as frivolous. See Howard, 707 F.2d at 220; see also Baugh,
117 F.3d at 202; 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;
MOTION FOR THE APPOINTMENT OF COUNSEL AND MOTION TO STAY
FORFEITURE PROCEEDINGS DENIED.




                                       3